DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received 01/21/2022.
Claim 24 has been amended and entered.
Claims 26-29 are newly added and entered.
Claim 25 is newly cancelled and claims 1-23 were previously cancelled.
Claims 24 & 26-29 are currently pending and have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection of the claims was previously withdrawn since the combination of elements recited in independent claim 24 recite an improvement to a technology or technical field such that the claim as a whole integrates the recited judicial exception into a practical application. Claim 24 recites an operating architecture for a financial planning system that can achieve improved functioning by providing users with valuable, practical, financial planning results in a high efficiency manner. Given that claim 24 integrates the judicial exception into a practical application, claim 24 accordingly is allowable under 35 U.S.C. § 101 in accordance with "Prong Two" of "Step 2A" of the subject matter eligibility analysis and claims 26-29 are allowed based on dependency of claim 24.
Further, the instant application is directed towards a financial planning engine. More specifically, the applicants claim an operating architecture for a financial planning system comprising: 
one or more client devices including at least one smart phone;
a graphical user interface; and

a first hardware module including at least one first processor that includes at least some first dedicated circuitry and at least some first programmable circuitry and configured to operate as a budgeting module;
a second hardware module including at least one second processor that includes at least some second dedicated circuitry and at least some second programmable circuitry and configured to operate as a cash flow module; 
a third hardware module including at least one third processor that includes at least some third dedicated circuitry and at least some third programmable circuitry and configured to operate as a goal package generation module; and 
a fourth hardware module including at least one fourth processor that includes at least some fourth dedicated circuitry and at least some fourth programmable circuitry and configured to operate as a goal package scoring module,
wherein the first, second, third, and fourth hardware modules are configured to perform a plurality of operations in a substantially concurrent manner,
wherein the at least one first processor, at least one second processor, at least one third processor, and at least one fourth processor are included in a cloud computing environment, 
wherein the goal package generation module is configured to generate one or more of a plurality of goals at least in part automatically based on received personal and financial information,
wherein the goal package generation module additionally is configured to generate a plurality of goal packages by permuting feasible goals, comprising generating a respective goal package for each sub-combination of the feasible goals including a respective plurality of the feasible goals, each goal package including its respective sub-combination of the feasible goals;
wherein each of the plurality of goals includes a respective goal amount and a respective goal date, and is of a respective type that is selected from the group consisting of a retirement goal type, a housing goal type, a 
wherein the goal package scoring module is configured to score each of the generated goal packages at the goal package scoring module based on a selected budgeting strategy,
wherein the at least some first information includes a goal calendar for a selected one of the plurality of goal packages, and 
wherein the goal package scoring module is configured to score each of the generated goal packages at the goal package scoring module at least in part by: 
for each of the plurality of goals, determining whether the respective goal is included in the respective goal package; and responsive to determining that the respective goal is not included in the respective goal package, decreasing a respective score of the respective goal package that does not include the respective goal, the decrease in the respective score of the respective goal package based on an importance of the not included respective goal.
James Brooks Buchanan et al. (2010/0100470 A1, herein Buchanan) discloses a financial planning tool that that take a person's financial data (accumulated from one or multiple sources and financial institutions) and determines which transactions are regular and which are ad hoc and then projects future cash flow. In one embodiment, the tool is configured to use this projected cash flow data to make automatic recommendations on how the user can save money in the future based on known offers and/or transactions made by others.
Eric William Cernyar (US 8,341,063 B1, herein Cernyar), discloses a financial planner and portfolio simulation system projects the simulated cumulative risks and rewards of a plurality of mixed portfolios in relation to the expected risk and reward of a minimum-risk or relatively risk-free baseline portfolio. Through simulation, the system generates, for each mixed portfolio, a distribution of average retirement budgets that the corresponding mixed portfolio would be projected to sustain. An asset allocation risk and reward spectrum chart is provided that graphs various percentile-ranked samples from each distribution on a computer-generated plot that also displays the sustainable retirement budget supported by a baseline portfolio. The statistical and graphical comparisons of the mixed portfolios to the baseline portfolio assist investors in choosing mixed portfolios best suited to their retirement goals and risk tolerance.
Erick Smith et al. (US 2016/0027102 A1, herein Smith) discloses a method for providing real-time monitoring of and advice relative to user's personal finances is provided. One or more financial goals are received from a user. Financial data associated with the user and stored in one or more financial information data sources is accessed. The accessed financial data is analyzed based upon the one or more financial goals. One or more financial recommendations are provided based on the analyzed financial data and responsive to an occurrence of a user event related to an expenditure of user's funds.
Jeffrey Burrow et al. (US 8,533,092 B1, herein Burrow) discloses quantitatively improving a financial evaluation is disclosed. A plurality of factor scores based on a plurality of factors is determined. A total score is calculated based on the plurality of factor scores. A plurality of actions is identified that will influence at least a portion of the plurality of factor scores. The actions are ranked based on their total impact on the plurality of factor scores. A most important action of the plurality of actions to improve the total score is determined.
However, in the instant application, the prior of record either individually or in combination teach or suggest:
a financial planning engine at least indirectly in communications with the one or more client devices by way of a wireless communications system, the financial planning engine configured to cause at least some first information to be displayed at the graphical user interface, the financial planning engine including each of:
a first hardware module including at least one first processor that includes at least some first dedicated circuitry and at least some first programmable circuitry and configured to operate as a budgeting module;
a second hardware module including at least one second processor that includes at least some second dedicated circuitry and at least some second programmable circuitry and configured to operate as a cash flow module; 
a third hardware module including at least one third processor that includes at least some third dedicated circuitry and at least some third programmable circuitry and configured to operate as a goal package generation module; and 

wherein the goal package scoring module is configured to score each of the generated goal packages at the goal package scoring module at least in part by: 
for each of the plurality of goals, determining whether the respective goal is included in the respective goal package; and responsive to determining that the respective goal is not included in the respective goal package, decreasing a respective score of the respective goal package that does not include the respective goal, the decrease in the respective score of the respective goal package based on an importance of the not included respective goal.
For these reasons, claim 24 is deemed to be allowable over the prior art of record, thus, the 35 USC 103 rejection of independent claim 24 has been withdrawn and claims 26-29 are allowed by dependency of the allowed independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to financial budgeting or management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695    
                                                                                                                                                         /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/14/2022